Walkee, J.,
dissenting: In Morton v. Water Co., 168 N. C., 582, I dissented upon the ground that no recovery could be had by any one but the city with whom the contract for a supply of water was made; and for the same reasons as are fully stated in the opinion filed by me in that case, I must dissent from the judgment in this case. If I could think that there is any cause of action for the alleged wrong, it may be that I would concur in the views of the Court as stated by Justice AlleN upon the other questions involved.
Brown and Hoke, JJ., did not sit on the hearing of this case.